UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7911



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY H. WILLIAMS, a/k/a Simon Andrew Conrad,
a/k/a Siothan Andrew Connor, a/k/a Rod
Williams, a/k/a Kenneth Gary Williams,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00231-RAJ; 2:04-cv-00129-RAJ)


Submitted:   January 17, 2007           Decided:    February 16, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney H. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodney H. Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge with

respect to one claim and denying relief on his remaining claims

filed under 28 U.S.C. § 2255 (2000).                The order is not appealable

unless     a   circuit   justice      or    judge    issues      a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court   is   debatable       or   wrong       and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record and conclude Williams has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We also deny Williams’ motion for appointment of counsel.

We   dispense     with   oral    argument      because     the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED


                                       - 2 -